PER CURIAM.
The point on appeal is whether the circuit court erred in granting appellees’ motion for final summary judgment in their suit against appellant for specific performance of a contract to convey a certain parcel of real estate to appellee, The Legato Corporation.
We have concluded, after a careful examination, that the record on appeal establishes the absence of any genuine issues of material fact and that appellees were entitled to a summary final judgment as a matter of law. The judgment appealed is accordingly affirmed.
Affirmed.